DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-29 were previously pending in this application.  The amendment filed 22 April 2021 has been entered and the following has occurred: Claims 1, 10, 12, 24 & 26-27 have been amended.  Claims 30-35 have been added.  Claims 2-4, 11, 17, 18, & 25 have been cancelled.
Claims 1, 5-10, 12-16, 19-24, & 26-35 remain pending in this application.

Claim Objections
Claims 10, 24 & 30-32 are objected to because of the following minor informalities:
Regarding Claim 10, in line 18 of Claim 10, the limitation “the functional status score omprising at least one of” rather than “the functional status score comprising at least one of”
Regarding Claim 24, in line 9 of Claim 24, the beginning of the limitation begins with the verb “generating” rather than “generate”.  Because the limitation stems from “an integrated care system configured to…”, the proper grammatical statement would be “an integrated care system configured to… generate, using the functional status score model”
Furthermore, in line 17 of Claim 24, the beginning of the limitation states “providing one or more treatment plans” rather than “provide one or more treatment plans”.  Because the limitation stems from “an integrated care system configured to…”, the proper grammatical statement would be “an integrated care system configured to… provide one or more treatment plans”
Regarding Claims 30-32, each of the claims is missing “wherein” or “comprising” after the preamble of the claim 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1, 5-9, 10, 12-16, 19-23, 30-31, 33-34) and manufacture (claims 24, 26-29, 32, 35) which recite steps of:
determining a functional status score model based on monitoring parameters of a population of dialysis patients receiving a minimum number of dialysis treatment over a predetermined time period
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD);
generating, using the functional status score model with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient;
identifying the dialysis a patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards; and
administering one or more treatment plans to treat the dialysis patient selected to increase the functional status score, wherein the treatment plans include at least one of:
an interventional treatment plan, or
palliative and/or hospice care, or
hospice care.
These steps of extracting patient data, generating a patient functional status score, identifying a subset of patients having a functional status score that is lower than a predetermined threshold, and identifying an interventional treatment plan or palliative/hospice care for the subset of patients, based on the characteristics of that subset, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the extracting patient information from one or more databases language, extracting information in the context of this claim encompasses a mental process of the user mentally collecting or noting information.  Similarly, the limitation of predicting a functional status score for a subset of patients, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the identifying the subset of patients from the collected information that have a functional status score that is lower than a threshold language, identifying this subset in the context of this claim encompasses a mental process of the user comparing a predicted score of the subset of patients to a baseline or standard known in the art.  Similarly, the limitation of identifying an appropriate treatment or therapy for the subset of patients, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, as typically performed by a doctor or clinician that monitors and recommends patient treatments.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-9, 12-16, 19-23, & 26-35, reciting particular aspects of 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a predictive model or an integrated care system amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0065]-[0066], [0089]-[0093], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of extracting patient amounts to mere data gathering, recitation of using the extracted patient data to generate a functional status score and identifying a plurality of patient that have a functional status score that is lower than a predetermined threshold value amounts to selecting a particular data source or type of data to be manipulated, recitation of providing a treatment plan to the identified plurality of patients amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of ESRD and interventional treatment plans or palliative/hospice care, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-9, 13-14, 19-23 & 27-28, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6, 12, 15-16, 25-26, & 29, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 7-8, 16, 21-22 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as extracting patient data from one or more databases, such as over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); using a predictive model to generate a respective patient functional status score and comparing this functional status score to a predetermined threshold or determining the functional status score is trending downwards, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining or updating a treatment regimen based on functional status score(s), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing patient data into one or more databases, storing one or more patient functional status scores, storing a predictive model, storing a subset of the pool of patients having a status score lower than a predetermined threshold, storing a treatment plan and/or palliative/hospice care plan, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-10, 13, 14, 19-23, 25, 27-28, & 30-32 which recite various implementations of the system transmitting data from a population and ESRD patient(s), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 15-16, 26, 29, & 33-35, reciting various aspects of mathematical population trending, patterns, etc. of received patient data and comparing analyzed ESRD patient data to population trends for purposes of refining treatment, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 12, 14, 19, 20 & 25-26 updating functional scores, treatments, or care records based upon received and analyzed data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 5-8, 11-13, 19-23, 25-28 which discloses storing computerized instructions, patient population data and trends, ESRD patient(s) information, treatment information, etc. e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.







Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 103 as being unpatentable by Couchoud et al. (“Development of a Risk Stratification Algorithm to Improve Patient Centered Care and Decision Making for Incident Elderly Patients with End-Stage Renal Disease”).

Claim 1 –
Regarding Claim 1, Couchoud discloses a method of treating a dialysis patient, the method comprising:
determining a functional status score model based on monitoring parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients; See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and 
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a specific patient-centered care; Further, in the abstract on pp. 1178 and “Results” on pp. 1179 of Couchoud, the study is further specified to include 24,348 patients from the French REIN registry who began dialysis (as treatment for ESRD); See Couchoud “Population” subsection of “Materials and Methods” on pp. 1184);
generating, using the functional status score model with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, 
identifying the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient;  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17); and
administering one or more treatment plans to treat the dialysis patient selected to increase the functional status score, wherein the treatment plans include at least one of:
an interventional treatment plan (See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice for purposes of increasing the risk score which is understood to include a functional status score), or
palliative care (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s or 
hospice care (See Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home).

As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

Claim 5 –
Regarding Claim 5, Couchoud discloses the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2).

Claim 6 –
Regarding Claim 6, Couchoud discloses the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes notes entered by a medical professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2), the notes being converted into an associated numerical value (See Tables 1 & 2 which concerts these associated 

Claim 7 –
Regarding Claim 7, Couchoud discloses the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data).

Claim 8 –
Regarding Claim 8, Couchoud discloses the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.)

Claim 9 –
Regarding Claim 9
the extracted patient data includes subjective parameters selected from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See Couchoud Tables 1 and 2 pp. 1180-1181 which discloses the levels of mobility, such as ambulatory assistance, assistance for transfer, walking without help, etc., Couchoud pp. 1181-1182 also discloses the observation of functional status such as the patient’s ability to function or mental health status and associated behavior, i.e., psychosocial, spiritual, etc.).

Claim 10 –
Regarding Claim 10, Couchoud discloses a method if treating a dialysis patient, the method comprising:
monitoring population parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period (See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
determining a functional status score model based on the population parameters (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients; See Couchoud “Materials and Methods”, specifically 
monitoring the dialysis patient (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
recording one or more patient parameters of the dialysis patient (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
transmitting the one or more patient parameters to one or more databases within an integrated care system (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
analyzing the one or more patient parameters via the functional status score model to determine a functional status score of the dialysis patient (While not “functional status score model” per se, the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients;  See Couchoud 
the functional status score configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient);
assessing that the functional status score is below a predetermined threshold value and/or that the functional status score is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score and
administering one or more treatment plans to increase the functional status score comprising at least one of commencing one of an interventional treatment plan (See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient), palliative care (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation), or hospice care (See Couchoud pp. 1182-1183 which discusses Fig. 2 in detail such as the specific steps of risk stratification and results of this evaluation, and setting up a tailored strategy of care, in which dialysis may or may not be considered a reasonable option, etc.).

As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

Claim 12 –
Regarding Claim 12, Couchoud discloses the method of Claim 11 in its entirety.  Couchoud further discloses a method, comprising:
processing the one or more patient parameters into one or more suitable forms includes comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 13 –
Regarding Claim 13
the one or more patient parameters includes first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 14 –
Regarding Claim 14, Couchoud discloses the method of Claim 13 in its entirety.  Couchoud further discloses a method, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 15 –
Regarding Claim 15
further comprising calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation and averaging those Z-scores to determine a range that the set of variables falls within).

Claim 16 –
Regarding Claim 16, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud discloses a method, further comprising:
generating a report including the patient’s functional status score (See Couchoud Table 3 on pp. 1182 which shows a report that ranks the pool of patients according to the functional status score, including a 95% confidence interval three-month mortality rate); and
transmitting the report to a care navigation unit for follow up and treatment recommendations (Under the broadest reasonable interpretation, transmitting can entail simply sending or providing the report to a care navigation unit; See Couchoud pp. 1182-1183 which discusses Fig. 2 in detail such as the specific steps of risk stratification and results of this evaluation, and setting up a tailored strategy of care, in which dialysis may or may not be considered a reasonable option, and after analysis of which risk category the patient falls into, depending on severity, sending these results to one or more geriatric doctors to possibly suggest intervention by mobile geriatric units from outpatient geriatric services to provide dialysis units at home).

Claim 19 –
Regarding Claim 19, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2).

Claim 20 –
Regarding Claim 20, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes notes entered by a medical professional, the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2), the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181which concerts these associated “physician notes” into a univariate association unadjusted odds ratio or associated numerical value).


Claim 21 –
Regarding Claim 21, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient’s parameters includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data).

Claim 22 –
Regarding Claim 22, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.).

Claim 23 –
Regarding Claim 23, Couchoud discloses the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters include subject parameters from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See 

Claim 24 –
Regarding Claim 24, Couchoud discloses a system for determining a functionality level of dialysis patients for assessing parameters and timing of care, the system comprising:
an integrated care system configured to:
determine a functional status score model based on monitoring of parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period (See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
extract patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a 
generating, using the functional status score model with the extracted patient data, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients; See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
identify the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high and
providing one or more treatment plans to treat the dialysis patient based on the functional status score, wherein the treatment plans include at least one of:
an interventional treatment plan (See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice), or
commencing palliative (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation)
or hospice care (See Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home).

As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

Claim 26 –
Regarding Claim 26, Couchoud discloses the system of Claim 25 in its entirety.  Couchoud further discloses a system, wherein the integrated care system is configured to:
process the one or more patient parameters into one or more suitable forms comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 27 –
Regarding Claim 27
the one or more patient parameters include first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 28 –
Regarding Claim 28, Couchoud discloses the system of Claim 27 in its entirety.  Couchoud further discloses a system, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 29 –
Regarding Claim 29
calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation and averaging those Z-scores to determine a range that the set of variables falls within).

Claim 30 –
Regarding Claim 30, Couchoud discloses the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein: 
the functional status score determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 31 –
Regarding Claim 31
the functional status score determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 32 –
Regarding Claim 32, Couchoud discloses the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
the functional status score determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 33 –
Regarding Claim 33
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).

Claim 34 –
Regarding Claim 34, Couchoud discloses the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after 

Claim 35 –
Regarding Claim 35, Couchoud discloses the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
providing the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).





Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.
Regarding Claim Objections to Claim 24, Applicant argues on pp. 9 of Arguments/Remarks that Claim 24 has been amended to provide appropriate corrections to overcome the Claim Objections set forth in the previous Office Action.  Examiner agrees with Applicant.  Therefore the Claim Objections to Claim 24 from the previous Office Action have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-29, Applicant argues on pp. 9-11 of Arguments/Remarks that the Claims do not recite a judicial exception under step 2A, Prong One of the Mayo/Alice framework because a human would not be able to reasonably perform in the human mind in an accurate and efficient manner to be useful, particular for the real-world treatment of patients a determining of a functional status score model based on monitoring parameters of a population of dialysis patients.  Examiner respectfully disagrees with Applicant.  It is not unreasonable to expect that the currently recited methods/steps could be performed in the human mind.  As set forth in MPEP 2106.04(III)(A), claims that can practically be performed in the human mind including for example, observations, evaluations, judgments, and opinions and even more specifically, a claim to a method for collecting and comparing known information recite a Mental Process.  In the instant set of Claims, the system receives medical data from ESRD patient populations and compares said medical data parameters for each new patient to population parameters or known averages/ranges based on population statistics in order to diagnose or prescribe treatments for said patients.  This clearly falls within the aspects of performing evaluations and judgments, as well as collecting and comparing known information within the ESRD patient population.  While, of course, a population can include numerous people/patients, MPEP 2106.05 further states that the courts consider a mental process anything that can be performed in the human mind, or by a human using a pen and paper.  Applicant only specifies in dependent claims that the processing of one or more patient parameters constitutes calculating a mean value and/or Z-score calculation (which is simply calculated by subtracting the population mean from an individual raw score and then dividing the difference by the population standard deviation as defined by Wikipedia “Standard 
Regarding 35 U.S.C. 101 rejections of Claims 1-29, Applicant further argues on pp. 12-13 of Arguments/Remarks that even if the Claims do recite a judicial exception, then said judicial exception is integrated into a practical application, i.e., the Claims apply the alleged judicial exception to affect a particular treatment or prophylaxis for a disease or a medical treatment.  Examiner respectfully disagrees with Applicant.  The instant Claims are not directed towards a novel, particular treatment or prophylaxis for patients with ESRD.  Rather, the instant Claims are directed towards calculating parameters/scores in order to apply already-existing ESRD treatments to the patient, as opposed to creating a novel, particular treatment or prophylaxis for treating the disease itself.  Even further, the instant Claims are not directed towards the application of a particular treatment or prophylaxis.  Instead, the independent claims recite “administering one or more treatment plans to increase the functional status score [of the patient]”, which does not translate to inventing or affecting a particular treatment or prophylaxis. Accordingly, the judicial exception is not integrated into a practical application, and Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-29, Applicant further argues on pp. 13-15 of Arguments/Remarks that even if the claims are directed towards an abstract idea, the claims include “significantly more” than any alleged abstract idea, and therefore satisfy step 2B of the Mayo/Alice framework.  More specifically, Applicant argues that the claimed invention recites limitations that provide improvements to a technology or technical field.  Examiner respectfully disagrees with Applicant.  Applicant generally argues that the claimed invention recites limitations that provide improvements to a technology or technical field and cites a large portion of their specification for support, Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1, 10, & 24, Applicant argues on pp. 16-18 of Arguments/Remarks that the newly amended independent Claims overcome the previously recited portions of Couchoud that were found in the previous Office Action.  Examiner agrees with Applicant.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made over 35 U.S.C. 102 in view of Couchoud et al. Therefore, Claims 1, 10, & 24 remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 102 rejections of Claims 5-9, 12-16, 19-23, & 26-29, Applicant argues on pp. 18 of Arguments/Remarks that because independent Claims 1, 10, & 24 are purportedly allowable over the prior art, dependent Claims 5-9, 12-16, 19-23, & 26-29 should also be allowable over the prior art because they are dependent from purportedly allowable independent Claims 1, 10, & 24.  Examiner respectfully disagrees with Applicant.  As stated above, a new grounds of rejection has been made over 35 U.S.C. 102 in view of Couchoud et al. and Claims 1, 10, & 24 remain rejected under 35 U.S.C. 102.  Accordingly, dependent Claims 5-9, 12-16, 19-23, & 26-29 are dependent from rejected independent Claims 1, 10, & 24.  Therefore, Claims 5-9, 12-16, 19-23, & 26-29 remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 103 rejections of Claims 4 & 18, Applicant argues on pp. 18 of Arguments/Remarks that Claims 4 & 18 are patentable over the cited references.  However, Applicant has 






Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        08/06/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626